FILED

IN THE UNITED STATES DISTRICT COURT FOR THE JUN 03
EASTERN DISTRICT OF CALIFORNIA 2019
US$

 

United States of America, ) a

) ORDER TO REDUCE
v. ) TERM OF SUPERVISED RELEASE FOR
) SUCCESSFUL COMPLETION
) OF REENTRY COURT
)
)
)

(18 U.S.C. 3583(3)(1)

Stephen Craig Saeger,

Defendant.
Docket Number: 0972 2:11CR00501-001

 

On April 25, 2018, the defendant was accepted as a participant in the Reentry Court Program. As of April
25, 2019, the defendant successfully completed the Reentry Court Program.

It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of June 27, 2019.

In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on January 20, 2015, is hereby reduced by one year for

defendant’s successful completion of the Eastern District of California’s Reentry Court Program.

These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for

time to respond.
Troy 23, 2d/F Hibs K. Dok

Date The Honorable Sheila K. Oberto
U.S. Magistrate Judge

IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The

defendant’s term of Supervised Release is reduced by one year, with a new termination date of June 27, 2019. ;
/: 3 / 20/7 at itn ye A
7 T

Date William B. Shubb
Senior U.S. District Judge

 

ce: Defendant
Assistant United States Attorney: Jason Hitt
Defense Counsel: Alexandra Negin
FLU Unit — United States Attorney’s Office
Fiscal Clerk - Clerk's Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX
